            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 1 of 105 PageID #: 1172
                                                                                                               CJRA_C,SGP
                                      U.S. District Court
                           Southern District of Illinois (East St. Louis)
                     CIVIL DOCKET FOR CASE #: 3:17−cv−01105−SMY−GCS

Abdul−Ghafoor, et al v. Professional Transportation, Inc. et al            Date Filed: 10/13/2017
Assigned to: Judge Staci M. Yandle                                         Jury Demand: Plaintiff
Referred to: Magistrate Judge Gilbert C. Sison                             Nature of Suit: 710 Labor: Fair Standards
Cause: 15:5(a) Fair Labor Standards Act                                    Jurisdiction: Federal Question
Plaintiff
Yuwsuf Abdul−Ghafoor                                        represented by Terry D Smith
individually and on behalf of similarly situated                           Law Office of Terry D. Smith
persons                                                                    13509 West 10th Court North
                                                                           Witchita, KS 67235
                                                                           316−361−0062
                                                                           Fax: 316−361−0703
                                                                           Email: tsmith@smithlawoffices.net
                                                                           ATTORNEY TO BE NOTICED

                                                                           Joseph H. Cassell
                                                                           Eron Law Office, P.A.
                                                                           229 East William
                                                                           Suite 100
                                                                           Wichita, KS 67202
                                                                           316−262−5500
                                                                           Fax: 316−262−5559
                                                                           Email: jhcassell@eronlaw.net
                                                                           ATTORNEY TO BE NOTICED

Plaintiff
All Plaintiffs in re: 17−1105                               represented by Terry D Smith
                                                                           (See above for address)
                                                                           ATTORNEY TO BE NOTICED

                                                                           Joseph H. Cassell
                                                                           (See above for address)
                                                                           ATTORNEY TO BE NOTICED

Plaintiff
Elizabeth Ann Acevedo

Plaintiff
Richie Lee Acevedo

Plaintiff
Michael Acevedo

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 2 of 105 PageID #: 1173
Brian Allen Adair

Plaintiff
Fanniece B. Adams

Plaintiff
Sandra Kay Adams

Plaintiff
Ronald L. Adams

Plaintiff
Mark Leon Adams

Plaintiff
Derrick M. Adams

Plaintiff
Evelyn Rene Adams

Plaintiff
Olukayode Abraham Adewara

Plaintiff
James A. Adkins

Plaintiff
Candace Marie Alanis

Plaintiff
Edward Alanis

Plaintiff
Karla Albert

Plaintiff
Lucious H. Alexander

Plaintiff
Phillis Jean Alexander

Plaintiff
Misty R. Alexander

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 3 of 105 PageID #: 1174
Jamaal Muata Ali

Plaintiff
Lionel Robert Alkinburgh

Plaintiff
Veronica R. Allen

Plaintiff
Terri Allen

Plaintiff
Douglas Allen

Plaintiff
Kristopher Allen

Plaintiff
Maurice Allen

Plaintiff
Earl Allen

Plaintiff
Raquel Almanzar

Plaintiff
Cathy Lynn Altice

Plaintiff
Alphonse Leroy Anderson

Plaintiff
Annie Louise Anderson

Plaintiff
William Robert Anderson

Plaintiff
James Anderson

Plaintiff
Stanley Anderson
c/o Diana H. Anderson
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 4 of 105 PageID #: 1175
Plaintiff
John Allen Bender

Plaintiff
Ronald Douglas Bennett

Plaintiff
Michael L. Bennett

Plaintiff
John Thomas Bennett

Plaintiff
Christy Bennett

Plaintiff
Michael L. Andrews

Plaintiff
Steven Arthur Andrzejewski

Plaintiff
Eric Pernell Armstead

Plaintiff
John Calvin Armstrong

Plaintiff
Emily Arowosaye

Plaintiff
Maureen Yvette Asberry

Plaintiff
Thomas Asbridge, Jr.

Plaintiff
Allen R. Burchett

Plaintiff
James Steve Benton

Plaintiff
Terri Berlin
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 5 of 105 PageID #: 1176
Plaintiff
Steven J. Berns

Plaintiff
Dwight L. Berry

Plaintiff
Tammy Shelton Berry

Plaintiff
James W. Berry, Jr.

Plaintiff
Lynn Burchett El

Plaintiff
Benjamin Charles Burge

Plaintiff
William Sera Burge

Plaintiff
Raphael Ishmael Ashanti

Plaintiff
Dennis S. Ates

Plaintiff
Jed Augur

Plaintiff
Joe Austin

Plaintiff
Lamont Auston

Plaintiff
Neil E. Avery, III

Plaintiff
Brijette J. Axtle Mercer Ray

Plaintiff
Thomas Douglas Babcock
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 6 of 105 PageID #: 1177
Plaintiff
Roger Baedke

Plaintiff
Geraldine Burke

Plaintiff
Stacey Dean Burkle

Plaintiff
Anna F. Burley

Plaintiff
Frank C. Burns

Plaintiff
Arnold Lavon Burns

Plaintiff
Dawn Burns

Plaintiff
Anthony Edward Bailey

Plaintiff
Donna Bailey

Plaintiff
Donald Jay Baisden

Plaintiff
Calvin J. Baker

Plaintiff
Jason Baker

Plaintiff
Armando Balderrama, Jr.

Plaintiff
Johnnie Lee Ballard

Plaintiff
John R. Ballard, Jr.
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 7 of 105 PageID #: 1178
Plaintiff
Josef James Banks

Plaintiff
Anthony T. Burris

Plaintiff
Theartha Burt

Plaintiff
Maudie M. Baker

Plaintiff
Jessie Lee Burton

Plaintiff
Herbert Berry, Jr.

Plaintiff
Robert Russell Bertram

Plaintiff
Rickie Bethel

Plaintiff
Forrest Alexander Bevineau, Jr.

Plaintiff
Cynthia Marie Bezet

Plaintiff
Philip John Birch

Plaintiff
David Edwin Bisenius, Sr.

Plaintiff
April R. Butler

Plaintiff
Albert Lewis Butler

Plaintiff
Marilyn Sue Banninster
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 8 of 105 PageID #: 1179
Plaintiff
William Barauskas

Plaintiff
Lawrence M. Barbel

Plaintiff
Daniel Aaron Barker Case

Plaintiff
Ralph L. Barkley

Plaintiff
Oscar David Barlow

Plaintiff
Cindy Marie Barnes

Plaintiff
Felino Barnes

Plaintiff
Rocky Dale Barnett

Plaintiff
Brian Christopher Barney

Plaintiff
Sharlene A. Blackwell

Plaintiff
Robert Blackson

Plaintiff
Rhoda Kathleen Blair
also known as
Kathy Blair

Plaintiff
Robert Nicholas Butler

Plaintiff
Matthew Dearl Butrick

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 9 of 105 PageID #: 1180
Herbert C. Barrett

Plaintiff
Thomas Elbert Bates

Plaintiff
Jerome Bates

Plaintiff
Robert Edwin Bates, Jr.

Plaintiff
Marketa Battle

Plaintiff
Steven Baxter

Plaintiff
April Dawn Beach Oswald

Plaintiff
Gilbert R. Beanes

Plaintiff
Charles E. Beasley

Plaintiff
Lawrence P. Beaton

Plaintiff
Julieann E. Beaulieu

Plaintiff
Richard Daniel Beavers

Plaintiff
Melvin A. Butts

Plaintiff
Timothy Edward Buwa

Plaintiff
Mary Anne Caballero

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 10 of 105 PageID #: 1181
Barnard Angelo Blake

Plaintiff
Lacameron De−Aquanita Blake

Plaintiff
Bertha May Blanchard

Plaintiff
Andrea Faye Bland

Plaintiff
Victor Blankinship

Plaintiff
Henry Blas

Plaintiff
Denise Blaylock

Plaintiff
Calvin E. Bledsoe

Plaintiff
Ronnie Cabiness, Sr.

Plaintiff
Luz Cabrera−Perez

Plaintiff
Lindsay Kilgore Bell

Plaintiff
Dollie Marie Bell

Plaintiff
Carolyn Rosanna Bell

Plaintiff
Natalie Bell

Plaintiff
Raymond Earl Bell, Jr.

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 11 of 105 PageID #: 1182
David Charles Belonga

Plaintiff
William R. Blenner

Plaintiff
James E. Blinn

Plaintiff
Walter Blow

Plaintiff
Robert L. Blum

Plaintiff
Joseph S. Boczar

Plaintiff
Henry Darnell Bodison

Plaintiff
Milo Bell

Plaintiff
Raphael Caffey

Plaintiff
Linda Cage

Plaintiff
Marvin W. Cain

Plaintiff
Michael Cain

Plaintiff
Bobby Cain

Plaintiff
Darryl Wayne Bogan

Plaintiff
Kenneth Bohn, Jr.

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 12 of 105 PageID #: 1183
James A. Bolen

Plaintiff
Jule M. Boler

Plaintiff
John William Bolles

Plaintiff
Jesse Bruce Booker

Plaintiff
Earl Edward Boone

Plaintiff
Michael Robert Boone

Plaintiff
Heather Ledawn Bordelon

Plaintiff
Raymond Dale Caldwell

Plaintiff
Lea M. Calhoun

Plaintiff
Charlee Suzanne Callahan

Plaintiff
Timothy E. Callen

Plaintiff
Veronica A. Cammuca

Plaintiff
Anthony Luciano Cammuca

Plaintiff
Scott Alan Campbell

Plaintiff
Tracy Yvette Cannon

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 13 of 105 PageID #: 1184
Havalyn Celeste Cantrell

Plaintiff
Claudia Cantu

Plaintiff
Ricky Carlsness

Plaintiff
Charles Edward Carmichael

Plaintiff
Shatanya Renee Carmouche

Plaintiff
Michael V. Bosley

Plaintiff
Craig Vincent Bowens

Plaintiff
James E. Bowers

Plaintiff
James Anthony Bowler

Plaintiff
Atiba Bowles

Plaintiff
Joseph Bryan Bowling

Plaintiff
Dustin Lee Bowling

Plaintiff
Frederick C. Boyd

Plaintiff
Charles Edward Boyd

Plaintiff
Jerry Wayne Boyd

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 14 of 105 PageID #: 1185
Edward Boyd

Plaintiff
Rose Lee Carpenter

Plaintiff
Mary Carr

Plaintiff
Malcolm Rowland Carrington

Plaintiff
Terry Charles Carroll

Plaintiff
Richard Douglas Carroll

Plaintiff
Hezekiah Carroll, Jr.

Plaintiff
Joseph Boykin

Plaintiff
Gregory L. Bozeman, Jr.

Plaintiff
James Bradley

Plaintiff
Deborah Jean Brady

Plaintiff
Paul Brandner

Plaintiff
James McGregor Brandon

Plaintiff
Allen Calvin Brandt

Plaintiff
John Brand

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 15 of 105 PageID #: 1186
Gregory Eugene Brantley

Plaintiff
Diarickas Brandtley

Plaintiff
Stephen R. Braxton

Plaintiff
Issac Carswell

Plaintiff
Larry Carter

Plaintiff
Victor Charles Carter

Plaintiff
Stephen Kenneth Carter

Plaintiff
Terrell Wayne Carter

Plaintiff
Ronald Carter

Plaintiff
Paul Marvin Cason

Plaintiff
Rodney Cavitt

Plaintiff
Thaddeus A. Celestine

Plaintiff
Frederick Lashaw Celestine

Plaintiff
William Brettschneider

Plaintiff
Gary S Brewer

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 16 of 105 PageID #: 1187
Kishawna Brewer

Plaintiff
Wendy Leigh Brewster

Plaintiff
Tonya Ann Briggs

Plaintiff
Michelle Briggs Lindsey

Plaintiff
Kimberly Ann Bristow

Plaintiff
Linda Brizendine

Plaintiff
Steven J. Brooks

Plaintiff
Michael Antonio Brown

Plaintiff
Ronald Bernard Brown

Plaintiff
Lanelle H. Brown

Plaintiff
Herbert Hewliss Brown

Plaintiff
Aaron Jacob Brown

Plaintiff
Alexis M. Brown

Plaintiff
Michael Thomas Brown

Plaintiff
Perry Brown

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 17 of 105 PageID #: 1188
Rebeca Brown

Plaintiff
Vernon E. Brown, Jr.

Plaintiff
Michael Brownlow Cook

Plaintiff
Arlanda Jean Cook

Plaintiff
Juandra D. Cooper

Plaintiff
Helen Kimberly Cooper

Plaintiff
Robert L. Cooper

Plaintiff
Travis Cooper

Plaintiff
James Arthur Cooper, Sr.

Plaintiff
Davin L. Coppedge

Plaintiff
Wayne Cornwell

Plaintiff
Juan Sergio Correa

Plaintiff
Joseph H. Corsey

Plaintiff
Willie Lewis Brown, Jr.

Plaintiff
Christopher W. Brown, Jr.

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 18 of 105 PageID #: 1189
Summer Brown

Plaintiff
Charles Bruce

Plaintiff
Sydney Maria Bruno

Plaintiff
Kristin L. Bryant

Plaintiff
William L. Bryant

Plaintiff
Gaylena Bunch

Plaintiff
Kenneth Cleveland Bryant, Sr.

Plaintiff
Stewart David Buchanan

Plaintiff
Robert Lee Buckhanan

Plaintiff
Christopher Michael Bucklin

Plaintiff
Pennye Bull Barry

Plaintiff
Richard Nelson Bunnell

Plaintiff
James Stanton Corum, Sr.

Plaintiff
Jonathan Lynn Coslow

Plaintiff
Cheryle Costner

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 19 of 105 PageID #: 1190
Lionell C. Cotton

Plaintiff
Tremel Cotton

Plaintiff
Gary Lynn Couch

Plaintiff
Christopher Counts

Plaintiff
Sylvia A. Courns

Plaintiff
Jeffrey Courson

Plaintiff
Mary Alice Courtney

Plaintiff
Brenda Courtney

Plaintiff
Terrence Daniel Cousin

Plaintiff
Mark Jerome Cowart

Plaintiff
Charles Dwight Cox

Plaintiff
Vernita Cox

Plaintiff
William Cox

Plaintiff
Robert Aaron Crabtree

Plaintiff
Perry Crates

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 20 of 105 PageID #: 1191
Jeana Crawford

Plaintiff
Marjorie Cromartie

Plaintiff
Lakeisha Crosby

Plaintiff
Stevon Eugene Crowder

Plaintiff
Antonio Fernandes Cruz, Jr.

Plaintiff
Gregory C. Crystal

Plaintiff
Johnny Culpepper

Plaintiff
Kimberly Monique Cummings

Plaintiff
Brian R. Cunningham

Plaintiff
Willie Floyd Cunningham, Jr.

Plaintiff
Bill Currie

Plaintiff
Barbara Louise Curtis

Plaintiff
Howard Shane Curtis, Jr.

Plaintiff
Michael Curtis, Sr.

Plaintiff
Patricia E. Dabney

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 21 of 105 PageID #: 1192
Patrick Daerr

Plaintiff
Lyle Dean Dahlin

Plaintiff
Richard James Daigle

Plaintiff
James Albert Dailey, Jr.

Plaintiff
Nazareth Dairian

Plaintiff
Jeanetta Daniel

Plaintiff
Carol Morrow Davilman

Plaintiff
Joseph Andrew Davis

Plaintiff
John D. Davis

Plaintiff
Mia Danielle Davis

Plaintiff
Edric Dornell Davis

Plaintiff
Johnny Ray Davis

Plaintiff
Tiffanye Shiffon Davis

Plaintiff
Amanda Davis

Plaintiff
Terron T. Davis

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 22 of 105 PageID #: 1193
Walter Davis, Jr.

Plaintiff
Richard Irving Day

Plaintiff
Mattie B. Dean

Plaintiff
Charles Rencher Dear

Plaintiff
Marvin Dean

Plaintiff
Justin Clifton Delaney

Plaintiff
Deborah Lee Demby

Plaintiff
Carolyn Demeyer

Plaintiff
Fred Joseph Depew

Plaintiff
Theresa L. Depew

Plaintiff
Robert H. Devault

Plaintiff
Nelson Diaz

Plaintiff
Derrick Dickens

Plaintiff
Phillip L. Dickerson

Plaintiff
Brian Jason Dickinson

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 23 of 105 PageID #: 1194
Charles Wayne Dill, Jr.

Plaintiff
Danny Leo Dishman

Plaintiff
Byron Marquise Dixon

Plaintiff
Ernest Dixon, Sr.

Plaintiff
Nicole Emily Doll

Plaintiff
Pamela Yvonne Dollar

Plaintiff
Guy E. Dona

Plaintiff
Otis Willard Donaldson

Plaintiff
Richard Philip Donovan

Plaintiff
Kenneth Michael Dopp

Plaintiff
Gina Dorado

Plaintiff
David Earl Dorr

Plaintiff
Eddie Lee Dorsey

Plaintiff
Albert Dorsey

Plaintiff
Heather Marie Dotson

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 24 of 105 PageID #: 1195
Russell Wayne Dotson

Plaintiff
William Keith Douglas

Plaintiff
William Jay Downing

Plaintiff
Robert Downum

Plaintiff
Shelby Renae Drohen

Plaintiff
Alba D. DuBois

Plaintiff
David Noah DuBois

Plaintiff
Brian Keith Dugas, Sr.

Plaintiff
Maurice L. Duncan

Plaintiff
Diana Marie Duncklee

Plaintiff
Reginald Dungee

Plaintiff
Shun Dunn

Plaintiff
Deanna Dunson

Plaintiff
Lisa Lorraine Durden

Plaintiff
Todd James Dyer

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 25 of 105 PageID #: 1196
Bobbie Eugene Glenn

Plaintiff
Cameron Herschel Glenn

Plaintiff
Larry Lalmont Glenn

Plaintiff
Shannon Candy Glenn−Phy

Plaintiff
Joycelyn Ann Glover

Plaintiff
William Fred Glover

Plaintiff
Tammy Louise Goodman

Plaintiff
Stephen Goodman, III

Plaintiff
Jill Goodnight

Plaintiff
Damien Goods

Plaintiff
Randolph Goodwin

Plaintiff
Paul John Gorelik

Plaintiff
William Paul Gould

Plaintiff
Gerald Gowans

Plaintiff
Donnie Joe Graham

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 26 of 105 PageID #: 1197
Paul Grant

Plaintiff
Theresa Grant

Plaintiff
Zelphair Grant

Plaintiff
Angelia Graham Grasty

Plaintiff
John Richard Graves

Plaintiff
Michael C. Green

Plaintiff
Horace Jamar Green

Plaintiff
Tina Green

Plaintiff
Floyd Redio Green

Plaintiff
Leroy Nathan Green

Plaintiff
Victor Green

Plaintiff
Randy Charles Greene

Plaintiff
Jason Alan Greer

Plaintiff
Lawana Grier

Plaintiff
Antonio Griffin

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 27 of 105 PageID #: 1198
Grover Allen Griffith

Plaintiff
Victor Clark Griffith

Plaintiff
Eddie Griggs

Plaintiff
Janis Ann Grimes Sullivan

Plaintiff
Gloria Grimsley

Plaintiff
Samantha Lynn Grizzard

Plaintiff
Christopher Richard Groark

Plaintiff
Lora Grogan

Plaintiff
Charles Scott Gueho

Plaintiff
Vicki Guellali

Plaintiff
Christopher Geoff Guilford

Plaintiff
Msonthi Guillory

Plaintiff
Laura Jean Gulbronson

Plaintiff
Michael Richard Guszak

Plaintiff
Dwayne A. Haas

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 28 of 105 PageID #: 1199
Charles T. Hahn

Plaintiff
Keith Dewayne Hall

Plaintiff
Sallie Elaine Hall

Plaintiff
Billy Ray Hall

Plaintiff
John Robert Hall

Plaintiff
Corey Tremell Hall

Plaintiff
Karin Hall

Plaintiff
Roger Hall

Plaintiff
Charles William Hall, III

Plaintiff
Maxwell Hardoby

Plaintiff
Brenda Hall Olson

Plaintiff
Charles Howard Hamblet

Plaintiff
Randy Darwin Hamby

Plaintiff
John Hamilton

Plaintiff
Ricky Wayne Hanaway

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 29 of 105 PageID #: 1200
Kenneth Jack Hancock

Plaintiff
Freddie Handspike

Plaintiff
David Allen Hanks

Plaintiff
Marshall David Hanks

Plaintiff
Brenda Joy Hanks

Plaintiff
Roosevelt Hardaway

Plaintiff
Sharon Harden

Plaintiff
Julia Patrice Hardrict

Plaintiff
Sherman L. Hargrove

Plaintiff
Dale Harker
c/o Heather and Seth Harker

Plaintiff
Philip G. Harlow

Plaintiff
Melissa Harmon

Plaintiff
Arthur Joe Harmon, Jr.

Plaintiff
Donald R. Harper, Sr.

Plaintiff
Daniel Lee Harrington
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 30 of 105 PageID #: 1201
Plaintiff
Randy Alan Harris

Plaintiff
Dexter Wayne Harris

Plaintiff
Luvenia Harris

Plaintiff
James Harris

Plaintiff
Larry D. Harrison

Plaintiff
Phillip Harrison

Plaintiff
Derrick Harrison

Plaintiff
Vonda G. Harstad

Plaintiff
Colet Hart

Plaintiff
Richard Mark Haston

Plaintiff
Linda S. Haugness

Plaintiff
Randy D. Hawkins

Plaintiff
Charles Michael Haycock

Plaintiff
Keith Donald Hayes

Plaintiff
Betty Hayes
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 31 of 105 PageID #: 1202
Plaintiff
James T. Hehman

Plaintiff
Jay Allen Heinig

Plaintiff
Robert W. Heiser

Plaintiff
Kenneth Darrnell Helms

Plaintiff
Belinda Henderson

Plaintiff
Joe Card Henderen, II

Plaintiff
Ida Mae Hendricks

Plaintiff
Solon Hendricks

Plaintiff
Lisa Denise Henry

Plaintiff
Nelson Roger Herbert

Plaintiff
Earl Herman

Plaintiff
Kenneth Hester, Sr.

Plaintiff
Donna Eaden

Plaintiff
Kitty M. Eastman

Plaintiff
Troy Eugene Eastwood
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 32 of 105 PageID #: 1203
Plaintiff
Nathaniel Eastwood, Jr.

Plaintiff
Rodney Lee Ehinger

Plaintiff
Leonard M Ehrhart

Plaintiff
Leroy Eleby

Plaintiff
James Elkins

Plaintiff
Marc Elliott

Plaintiff
Lesley Elliott

Plaintiff
Lawrence E Ellis

Plaintiff
Robert E. Ellis

Plaintiff
Raymond Earl Ellis

Plaintiff
Connie Rae Ellis

Plaintiff
Cecil B. Ellis, III

Plaintiff
Darrell Shay Ellison

Plaintiff
Davee R. Engelhorn

Plaintiff
Nelson D. Ertle
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 33 of 105 PageID #: 1204
Plaintiff
Jayanne Sue Ervin

Plaintiff
Philip D. Ervin

Plaintiff
Kenneth Dwight Evans

Plaintiff
Douglas Mark Evans

Plaintiff
Donald Calvin Evans, Jr.

Plaintiff
Salena Faircloth

Plaintiff
Jerry E. Faison

Plaintiff
Alina Christine Fajardo

Plaintiff
Suzanne Marie Falter

Plaintiff
Norris Faniel

Plaintiff
Ronald Edward Farley

Plaintiff
Jonathan Allen Farmer

Plaintiff
Roger Feigenbaum

Plaintiff
Donnie Ray Fell

Plaintiff
Rick Lee Feller
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 34 of 105 PageID #: 1205
Plaintiff
Renetta B Fells

Plaintiff
John T. Fenlon

Plaintiff
George Richard Ferguson

Plaintiff
Stephen Fernald

Plaintiff
John Edward Fey

Plaintiff
Mary Ellen Fields

Plaintiff
Michael Ray Files

Plaintiff
Debbie Fisher

Plaintiff
Rosemary Fite

Plaintiff
Chauncey Fitzpatrick

Plaintiff
Dick Fivecoat

Plaintiff
Carl Gene Fleenor

Plaintiff
Lemmie Fletcher, III

Plaintiff
Jarvis Wade Flint

Plaintiff
Rick A. Flocker
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 35 of 105 PageID #: 1206
Plaintiff
Sheryl Foote Jagneaux

Plaintiff
Darna Faye Johnson

Plaintiff
Edward Bernard Johnson

Plaintiff
Richard Edward Johnson

Plaintiff
Jennifer Elizabeth Johnson

Plaintiff
Broshanda K. Johnson

Plaintiff
Chiaquilla M. Johnson

Plaintiff
Jennifer O'Neil Johnson

Plaintiff
Mable Thomas Johnson

Plaintiff
Alton W. Johnson

Plaintiff
Cathy Johnson

Plaintiff
Ebony Johnson

Plaintiff
Teresa Johnson

Plaintiff
Silvester Johnson

Plaintiff
Anderson Johnson, Jr.
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 36 of 105 PageID #: 1207
Plaintiff
George Kelly Johnston, Jr.

Plaintiff
Cherrish Joiner

Plaintiff
John Marvin Jones

Plaintiff
Andrew Jones

Plaintiff
Anthony Jones

Plaintiff
Edward Jones

Plaintiff
John Arthur Jones

Plaintiff
Joseph Jones

Plaintiff
Kenneth Jones

Plaintiff
Lazaro Hernandez Jones

Plaintiff
Mark Jones

Plaintiff
Michael Douglas Jones

Plaintiff
Richard Wayne Jones

Plaintiff
Sherry Scott Jones

Plaintiff
William Alan Jones
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 37 of 105 PageID #: 1208
Plaintiff
Harold A. Jones, Jr.

Plaintiff
Rufus Jones, Jr.

Plaintiff
Willie Jones

Plaintiff
Winter Jones−Jackson

Plaintiff
Amber Nichole Jornd

Plaintiff
Mary Lee Joseph

Plaintiff
Kimberly Joyce

Plaintiff
Mark A. Joyce

Plaintiff
Delfina Juarez

Plaintiff
Sheldon Norris Kankovsky

Plaintiff
Philip Kariuki

Plaintiff
Mark Eugene Forbes

Plaintiff
Bobby Flemings Ford

Plaintiff
Cornell Ford

Plaintiff
Dennis Eugene Ford
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 38 of 105 PageID #: 1209
Plaintiff
Clarence Forman

Plaintiff
Arthur H. Forsman

Plaintiff
Deborah Foster

Plaintiff
La Toyia Bell Fowler

Plaintiff
Arnold F. Fowlkes

Plaintiff
Archie Foy

Plaintiff
Jerrel Levon Franklin

Plaintiff
Mickey Franks

Plaintiff
Valerie Denise Frazier

Plaintiff
Kathy Karstens

Plaintiff
Sharon S. Kast

Plaintiff
Tonya Sue Keeney

Plaintiff
Charles Arthur Keeran

Plaintiff
Francis Gerard Keller

Plaintiff
Patricia Kelley
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 39 of 105 PageID #: 1210
Plaintiff
Edward John Keltgen

Plaintiff
Ronald Eugene Kemper

Plaintiff
Tracy Kendrick

Plaintiff
Jerald Kenison

Plaintiff
James D. Kennedy

Plaintiff
Regina Inez Kennedy

Plaintiff
James Key

Plaintiff
Becky Keyim

Plaintiff
Joseph Kibodeaux

Plaintiff
Kaitlynn Kibodeaux

Plaintiff
Ronald Kimbrough

Plaintiff
David Kinder

Plaintiff
Scottie Kinder

Plaintiff
Raymond Kindermann

Plaintiff
Patricia King
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 40 of 105 PageID #: 1211
Plaintiff
Rose M. King

Plaintiff
Tiwanda Gail King

Plaintiff
Russell Kirkman

Plaintiff
Patrick Lee Kirkpatrick

Plaintiff
Christy Kitch

Plaintiff
Kenneth Kitchens

Plaintiff
Christine M. Klein

Plaintiff
Don William Kline

Plaintiff
Richard Klingele

Plaintiff
Amelia Molly Klink

Plaintiff
Scott Anthony Kneer

Plaintiff
Lillie Knighten

Plaintiff
Craig Knox

Plaintiff
Jeffrey M. Kramer

Plaintiff
Patricia A. Kramer
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 41 of 105 PageID #: 1212
Plaintiff
Nephi Alexander Krei

Plaintiff
James Michael Krogsrud

Plaintiff
Clifton William Kuhn

Plaintiff
Robert M. Kuzel

Plaintiff
Dale Raymond LaHaie

Plaintiff
Michael Anthony Lafayette

Plaintiff
Alena Laggner

Plaintiff
Nancy Louise Lambeth

Plaintiff
Dorothy J. Lambing

Plaintiff
Gary G. Lamlein

Plaintiff
Marian G. Lancaster

Plaintiff
Charles A. Landers, Jr.

Plaintiff
Lloyd Love Langford, Jr.

Plaintiff
Frank Langston

Plaintiff
Charles Daniel Lanier
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 42 of 105 PageID #: 1213
Plaintiff
Monte Bernell Larsen

Plaintiff
Robert Jay Lathrop

Plaintiff
Latisha Latimer

Plaintiff
Ka Lok Lau

Plaintiff
Kaytlyn M. Laumann

Plaintiff
Jerry M. Lawrence

Plaintiff
Kareem A. Lawrence

Plaintiff
Thomas Duane Lawson

Plaintiff
Ralph Wayne Layman, Jr.

Plaintiff
George Marion Leach, Jr.

Plaintiff
Bennie Ledford

Plaintiff
Donna Lee

Plaintiff
Najah Lee

Plaintiff
Frank James Frazier

Plaintiff
Brenda Frederick
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 43 of 105 PageID #: 1214
Plaintiff
William George Frederick

Plaintiff
Montgomery D. Freeman

Plaintiff
Randy Lee Freeman

Plaintiff
Sajenia Esterica French

Plaintiff
Faith Leandra Frost Hubbard

Plaintiff
Jason Ray Frye

Plaintiff
Daniel Curtis Fuller

Plaintiff
William Fuller

Plaintiff
Wade Allen Heyming

Plaintiff
William Ervin Lee, Jr.

Plaintiff
Jeremy Eugene Leffingwell

Plaintiff
Matthew Heyward

Plaintiff
Lewis Meade Hiatt

Plaintiff
Darius Michael Hickman

Plaintiff
Aggle K. Hicks
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 44 of 105 PageID #: 1215
Plaintiff
Rafalar Hightower

Plaintiff
William Hightower, Jr.

Plaintiff
Aronda Katherlina Hill

Plaintiff
James C. Hill

Plaintiff
Malcolm Dubois Hill

Plaintiff
Joni Jane Furst

Plaintiff
Branden Fusch

Plaintiff
Harold Dean Fussell, Jr.

Plaintiff
Joseph David Futrell

Plaintiff
Chester Gabel
C/O Rigiri Gabel

Plaintiff
Quiteris Gaitor

Plaintiff
Trahnieceia Johnale Gallien

Plaintiff
Gerald D. Garrett

Plaintiff
Tori J. Garrett

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 45 of 105 PageID #: 1216
Christine Alison Garwood

Plaintiff
Herbert Gary

Plaintiff
Timothy Carroll Gaskins

Plaintiff
Tinothy Krelvin Gaskins, Sr.

Plaintiff
Anthony T. Gatewood

Plaintiff
Kenneth W. Gatewood, Sr.

Plaintiff
Gerald Clay Gaunt

Plaintiff
Sherry Gay

Plaintiff
Melanie Alicia Gebicke

Plaintiff
Alvernell Gee

Plaintiff
Terry S. Genners

Plaintiff
Monte L. Gentry, Sr.

Plaintiff
Jamie Marie George

Plaintiff
Gregory Ghorley

Plaintiff
Angelos Theodorou Giaffes

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 46 of 105 PageID #: 1217
Christian James Gibson

Plaintiff
Linda Rae Gibson

Plaintiff
Norman Dale Giger

Plaintiff
Eddie Gilmore, Jr.

Plaintiff
Antique P Gipson

Plaintiff
Robert Gipson

Plaintiff
Myrna Renee Lemke

Plaintiff
John Letteney

Plaintiff
Frederick Charles Levee

Plaintiff
April Lewis

Plaintiff
Mario Lydell Lewis

Plaintiff
Shareta Lynette Lewis

Plaintiff
Robert Lexie

Plaintiff
Lee Jerrell Lightford

Plaintiff
Melvin Lindholm

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 47 of 105 PageID #: 1218
Theodore Lindley

Plaintiff
David B. Lindseth

Plaintiff
Cathy Lynn Lindsey

Plaintiff
Darryl Lindsey, Sr.

Plaintiff
Thomas James Lindsey, Jr.

Plaintiff
Alvin E. Linton, Sr.

Plaintiff
Michael Liskooka

Plaintiff
Booker Thomas Little, Jr.

Plaintiff
John L. Little

Plaintiff
Connie Jo Litzau

Plaintiff
Linda Denise Lively

Plaintiff
Denise Llewellyn−Hunter

Plaintiff
Thomas Loan

Plaintiff
Richard Thomas Loboschefski

Plaintiff
James Matthew Locke

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 48 of 105 PageID #: 1219
Johnny Edward Locklear

Plaintiff
Lisa Ellen Locklear

Plaintiff
Jimmy Lee Logan

Plaintiff
Patrick Long

Plaintiff
Stephanie Lashun Long

Plaintiff
Nancy Loston

Plaintiff
Kelly L. Louis

Plaintiff
Patricia A. Loury

Plaintiff
Da'Shame Tanna Love

Plaintiff
Chuanise Loving

Plaintiff
George Willie Lowery

Plaintiff
John W. Lowery

Plaintiff
Katherine Lucas

Plaintiff
Terry Lucas

Plaintiff
Diane Lucious

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 49 of 105 PageID #: 1220
Jeanene A. Ludwig

Plaintiff
Stephanie Deann McKinney

Plaintiff
Charles McLain

Plaintiff
Levi McLaurin

Plaintiff
Loren David McNay

Plaintiff
Marvin Lynn McNeal

Plaintiff
Robert E. Mead

Plaintiff
Jeannette Melton

Plaintiff
Shemika Mendenhall

Plaintiff
Jewell Peter Mendes

Plaintiff
Mark Mendiola

Plaintiff
Dora Amalia Mendoza

Plaintiff
Michael Todd Messer

Plaintiff
Nellie Linda Messer

Plaintiff
Hubert Wendall Mikels

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 50 of 105 PageID #: 1221
Tracy Lynn Miles Ball

Plaintiff
Ernest Carlton Millen

Plaintiff
Clarence E Miller

Plaintiff
Joseph Lee Miller

Plaintiff
Nicholas Miller

Plaintiff
Royce Everts Miller

Plaintiff
Steven Miller

Plaintiff
Theodore L. Miller

Plaintiff
Timothy James Miller

Plaintiff
Robert Lumpkin

Plaintiff
Jerry L. Lunsford

Plaintiff
Dorsey Wayne Lyon

Plaintiff
Vera Elaine Lyons

Plaintiff
Myrom Gene Mack

Plaintiff
Charles Lewis Macke

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 51 of 105 PageID #: 1222
Lezerek Macon, Sr.

Plaintiff
Eboni Madison

Plaintiff
John Leslie Malone

Plaintiff
Marcus Malone

Plaintiff
Jennifer Mann

Plaintiff
Leonard Ray Mann, Jr.

Plaintiff
Irvin Miller

Plaintiff
Lewis Miller

Plaintiff
Terry Miller

Plaintiff
Sandra Theresa Miller Carter

Plaintiff
Johnny Lee Miller, Sr.

Plaintiff
Dean Lester Millward

Plaintiff
Tiffany Milstead

Plaintiff
Walter J. Mink

Plaintiff
Lindel Mitchell

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 52 of 105 PageID #: 1223
Liza Mitchell

Plaintiff
Christopher Joseph Moebes

Plaintiff
Imran Mohiddin

Plaintiff
William George Mohr

Plaintiff
Fredrick Molden

Plaintiff
Todd Anthony Molo

Plaintiff
Kevin M. Manson

Plaintiff
Maryanne Marcellais

Plaintiff
George S. Marcum

Plaintiff
Benjamin Marcus

Plaintiff
Gary Marshall

Plaintiff
Joseph B. Marshall, Jr.

Plaintiff
Alexis T. Martin

Plaintiff
Bernell Martin

Plaintiff
Charles Edward Martin

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 53 of 105 PageID #: 1224
Donald Ray Martin

Plaintiff
Larry Paul Martin

Plaintiff
Diane H. Martinez

Plaintiff
John Steven Martinez

Plaintiff
Lawrence Gene Martinez

Plaintiff
Mark Andrew Mathison

Plaintiff
Carolyn Ann Matthews

Plaintiff
Kenneth Matti, Jr.

Plaintiff
Laura Lee Maxwell

Plaintiff
Christopher P. Mayfield

Plaintiff
Jarrid H. Maynard

Plaintiff
Johnny Robert Mayne

Plaintiff
Alesa Mays

Plaintiff
Sarah Michelle Richardson

Plaintiff
Calvin Cecil Chadwell

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 54 of 105 PageID #: 1225
Dale Thomas Chambers
C/O Marlene Chambers

Plaintiff
Edward Chambers

Plaintiff
Isadore Chambers, III

Plaintiff
Michael Champa, Jr.

Plaintiff
Mark Chandley

Plaintiff
Jennifer A. Chaney

Plaintiff
Joe Chapman

Plaintiff
Joseph Chapman

Plaintiff
Wilburn Lee Chappell

Plaintiff
Joshua D. Charles

Plaintiff
Harold Chavis

Plaintiff
Pedro Luis Montalvo

Plaintiff
Robert Montez

Plaintiff
Linda N. Montgomery

Plaintiff
Joyce M. Monty
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 55 of 105 PageID #: 1226
Plaintiff
David T. Moody

Plaintiff
Myrna Annette Moody

Plaintiff
Sharon Whitten Moody

Plaintiff
Frasher Moore

Plaintiff
Johnnie L. Moore

Plaintiff
William Richard Moore

Plaintiff
Willie E Moore

Plaintiff
John Moore, Jr.

Plaintiff
Helen Morgan

Plaintiff
James Allen Morgan

Plaintiff
Albert Lee Richardson

Plaintiff
George Allen Richter

Plaintiff
Felix McAfee, Jr.

Plaintiff
D'Ellis Ricardo McCammon

Plaintiff
William K. McCarty
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 56 of 105 PageID #: 1227
Plaintiff
Janice McCaskey

Plaintiff
Lisa R. McClain

Plaintiff
Michael Joshua McCloud

Plaintiff
Kyle McCormick

Plaintiff
Charles R. McCreary, Jr.

Plaintiff
Terance E. McCullough

Plaintiff
Michael Joseph McCurdy

Plaintiff
Tony Orlanda McDaniel

Plaintiff
Daniel E. McDonald

Plaintiff
Yvetta McDonald

Plaintiff
Jennifer McDonald−Lawrence

Plaintiff
Lori Jean McDonough

Plaintiff
Darrell Lee McFadden, Jr.

Plaintiff
Karen Louise McFadden

Plaintiff
Alan McGahey
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 57 of 105 PageID #: 1228
Plaintiff
Rodney McGee

Plaintiff
Judy Ann McGhee

Plaintiff
Larry Dean McGill

Plaintiff
Debra McGough

Plaintiff
Cynthia Kay McGowan

Plaintiff
Kenneth H. Christgen, Jr.

Plaintiff
Barry Neal Richter

Plaintiff
Jimmy Corall Ricks

Plaintiff
Elizabeth Gwen Riddell

Plaintiff
Joyce Renee Riebe

Plaintiff
Richard David Riffe

Plaintiff
Ronald Lynn Christian

Plaintiff
Caldonia McGraw

Plaintiff
Debra Lynne McGuire

Plaintiff
Raymond McIntrye, Jr.
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 58 of 105 PageID #: 1229
Plaintiff
Nicole McKay

Plaintiff
Vincent Worth Christie

Plaintiff
James Shelby Morgan

Plaintiff
Michael Mornard

Plaintiff
Mark S. Morris

Plaintiff
Douglas Francis Morrison

Plaintiff
Marguerite Morrow

Plaintiff
Caroline Sue Mosley

Plaintiff
Jan Lea Moss

Plaintiff
Kenneth Moten

Plaintiff
Christopher Lee Mounts

Plaintiff
George M. Mueller

Plaintiff
Crystal Ann Mullins

Plaintiff
Michael Robert Mundella, Sr.

Plaintiff
Susan May Munroe
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 59 of 105 PageID #: 1230
Plaintiff
Antonio DeJohn Murchison

Plaintiff
David S. Murphy

Plaintiff
Veralee Chumley

Plaintiff
Angeric Mitchell Rivers

Plaintiff
Alan K. Roberts

Plaintiff
Frank W. Roberts, Jr.

Plaintiff
Terry Glenn Roberts, Jr.

Plaintiff
Lorce Jerald Robertson

Plaintiff
Patricica Cooley Robinson

Plaintiff
Alvin L. Smith

Plaintiff
Arlanda Smith

Plaintiff
Christopher Lee Smith

Plaintiff
David Randall Smith

Plaintiff
Joseph T. Smith

Plaintiff
Karl Edward Smith
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 60 of 105 PageID #: 1231
Plaintiff
Laura Lynn Smith

Plaintiff
Lisa Darlene Smith

Plaintiff
Michael Bruce Smith

Plaintiff
Michael W. Smith

Plaintiff
Robert M. Smith

Plaintiff
Roger Dale Smith

Plaintiff
Susan Diana P. Smith

Plaintiff
William Church

Plaintiff
Christopher Smith

Plaintiff
Devan M. Smith, Sr.

Plaintiff
Dolph Smith

Plaintiff
Rudolph Smith

Plaintiff
Trina Smith−Thomas

Plaintiff
Ricky Ray Smitt

Plaintiff
Larry Lee Clark
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 61 of 105 PageID #: 1232
Plaintiff
Ada Pauline Robinson

Plaintiff
Cheryl Daine Robinson

Plaintiff
Dwayne Robinson

Plaintiff
James Eugene Robinson

Plaintiff
Joseph Stephen Robinson

Plaintiff
Kendrick Michael Clark

Plaintiff
Gerard Francis Robinson, Sr.

Plaintiff
Scott Safford Clark

Plaintiff
Mabel Pugh Snead

Plaintiff
David C. Sneath

Plaintiff
Patricia A. Snyder

Plaintiff
Edward Steven Sobczak

Plaintiff
Geraldine W. Southall

Plaintiff
Doretha Sparrow

Plaintiff
Cassandra Ann Spears
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 62 of 105 PageID #: 1233
Plaintiff
Alexandria Patrice Spencer

Plaintiff
Donald G. Spencer

Plaintiff
Tameka Spencer

Plaintiff
Alan Synder

Plaintiff
Kim Synder

Plaintiff
Jerold Pat Spivey

Plaintiff
Kirk Wilson Spohn

Plaintiff
Bobby Ray Stamps

Plaintiff
Edwina Stamps

Plaintiff
Anthony Stanley

Plaintiff
Shannon M. Stanley

Plaintiff
Tracy Lee Stanley

Plaintiff
Rorica Lemar Stanton

Plaintiff
Roland Staples, Jr.

Plaintiff
Randall Kent Starling
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 63 of 105 PageID #: 1234
Plaintiff
Daniel L. Steele

Plaintiff
Lillie Robinson−Roberts

Plaintiff
Bartolo Lopez Rodriguez

Plaintiff
Miguel M. Rodriguez, Jr.

Plaintiff
James D. Roe

Plaintiff
Craig S. Rogers

Plaintiff
Earnest Deron Roller

Plaintiff
Louis Murphy

Plaintiff
Calvin Edward Murray

Plaintiff
Jason Myers

Plaintiff
James Patrick Nawrocki

Plaintiff
Victoria Naylor

Plaintiff
Lagena Beatricre Neal

Plaintiff
Donald Neeley

Plaintiff
Mary Neely
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 64 of 105 PageID #: 1235
Plaintiff
Steve Craig Neiffer

Plaintiff
Daniel Edward Nelson

Plaintiff
Edgar J. Nelson

Plaintiff
Jamie Kay Nelson

Plaintiff
Kenneth Edward Nelson

Plaintiff
Roger Nelson

Plaintiff
Anthony Erwin Nero

Plaintiff
William Dwayne Newberry, Jr.

Plaintiff
Billy Wayne Newsom

Plaintiff
Jeremy Chance Newton

Plaintiff
Kyle Anthony Stein

Plaintiff
Charles E. Steptoe

Plaintiff
Albert Michael Sterrett
c/o Barndon Sterrett

Plaintiff
Diane Stevens

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 65 of 105 PageID #: 1236
Nicole Marie Stevens

Plaintiff
Valorie Rae Stevens Haglund

Plaintiff
Donald Charles Stevenson

Plaintiff
Dwanna Annette Stevenson

Plaintiff
Matthew D. Stevenson

Plaintiff
Jimmy D. Stevenson
formerly Jordan

Plaintiff
Curtis E. Stewart

Plaintiff
Marth Gail Stewart−Martin

Plaintiff
Shawn M. Stone

Plaintiff
John Edward Strickland

Plaintiff
Jared Stubblefield

Plaintiff
Ronald Vincet Sukauskas

Plaintiff
Joseph Lowell Svare

Plaintiff
Twanna Sue Clark

Plaintiff
Billy Ray Swearingen
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 66 of 105 PageID #: 1237
Plaintiff
Wacinia Lanore Swopes

Plaintiff
Charles Edward Szekula

Plaintiff
Casual Tabron

Plaintiff
William Tant

Plaintiff
Gilbert J. Tauscher, Jr.

Plaintiff
Dewayne Levern Taylor

Plaintiff
Gregory Angelo Taylor

Plaintiff
Ruby Bryant Taylor

Plaintiff
Sherman Lamar Taylor

Plaintiff
David Wayne Newton

Plaintiff
Paul Nichols

Plaintiff
Percy Lee Nichols

Plaintiff
Robert Niebuhr

Plaintiff
Sonya Noble

Plaintiff
Jerry Noel
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 67 of 105 PageID #: 1238
Plaintiff
Igor J. Nor

Plaintiff
Clare Nathan Nordahl

Plaintiff
David Lamar North

Plaintiff
Shannon Ramon Northern

Plaintiff
Melvin E. Notree

Plaintiff
Darwin D. Nuss
C/O Lisa Weber

Plaintiff
Frank Houston O'Conor

Plaintiff
Kevin Monroe Oakes

Plaintiff
Pamela Marie Sonnier Norman

Plaintiff
Jacqueline Paula Terrazas Barter

Plaintiff
Brenda Taylor

Plaintiff
George W. Taylor, Jr.

Plaintiff
Marcia Renee Taylor

Plaintiff
Margaret Pamela Irene Taylor

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 68 of 105 PageID #: 1239
Raymond Fredrick Teeter, Jr.

Plaintiff
Barry Dean Templeton

Plaintiff
Marc Then

Plaintiff
Gust Andrew Theopulos

Plaintiff
David Thigpen

Plaintiff
Amanda Joy Thomas

Plaintiff
Benita Thomas

Plaintiff
George Paul Thomas, Jr.

Plaintiff
James Thomas

Plaintiff
Ralph Thomas

Plaintiff
Reginald A. Thomas, Jr.

Plaintiff
Tammy Thomas

Plaintiff
Sharon Clark

Plaintiff
Sarah Clark

Plaintiff
William Wayne Rooke

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 69 of 105 PageID #: 1240
Christopher Leon Roper

Plaintiff
Bradley Wayne Rose

Plaintiff
Sunshine Marie Rosenquist

Plaintiff
Brandon Scott Rotenberry

Plaintiff
Carla Rouse

Plaintiff
Shanaz Chambers Roy

Plaintiff
Joey Rubenstahl

Plaintiff
Tammy Rubenstahl

Plaintiff
Janet A. Ruffin

Plaintiff
Doyle W. Runyan

Plaintiff
William Michael Russell

Plaintiff
Charles Russell, Jr.

Plaintiff
Margret Ann Rutledge

Plaintiff
Everett A. McKenzie

Plaintiff
Larry Thomas, Jr.

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 70 of 105 PageID #: 1241
James Thomason

Plaintiff
Anthony Thompson

Plaintiff
Corey M. Thompson

Plaintiff
Mary Jo Thompson

Plaintiff
Tammy Thurston

Plaintiff
Bessie Mae Tidwell

Plaintiff
Todd Alan Timperley

Plaintiff
Jami Tjelde

Plaintiff
Phyllis Tolbert

Plaintiff
Ronald L. Torok

Plaintiff
Andrew L. Clark, Jr.

Plaintiff
Steven P. Clay

Plaintiff
Angela L. Clifton

Plaintiff
William Arthur Rye

Plaintiff
Malinda Marie Sahm

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 71 of 105 PageID #: 1242
Darrick L. Salley

Plaintiff
Guy Salmon

Plaintiff
Roxann Sam

Plaintiff
Wayne K. Sanborn

Plaintiff
Blanche Sanchez

Plaintiff
Doroteo Luis Sanchez

Plaintiff
Joseph T. Sandgren

Plaintiff
Gregory Sargent

Plaintiff
William Keith Sarratt

Plaintiff
Vernon Howard Satterfield

Plaintiff
Joan Kaye Saunders

Plaintiff
Alvin Cloud

Plaintiff
Mary Jo Sawyers

Plaintiff
Jason Schaefer

Plaintiff
Robert Schamberger

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 72 of 105 PageID #: 1243
Elizabeth Ann Schissler

Plaintiff
Larry Dean Schmidt

Plaintiff
Clifford George Schudar

Plaintiff
Sidney Ronald Coaxum

Plaintiff
Cleolar Cobb

Plaintiff
Martin Schwartz

Plaintiff
Donald Wayne Scott

Plaintiff
Thomas Scott

Plaintiff
Patricia Screven

Plaintiff
Zoe Marie Scudder

Plaintiff
Gregory L. See

Plaintiff
David Coburn

Plaintiff
William Boyd Cochran

Plaintiff
Donald R. Selby

Plaintiff
Barbara L. Sengstock

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 73 of 105 PageID #: 1244
Patricia Faye Server−Baker

Plaintiff
Frank Clifford Shadley

Plaintiff
Sid Hamin Shakir

Plaintiff
Jennifer M. Shanks

Plaintiff
Abdullahi Sharifsahal

Plaintiff
Titus Mitchell Sharp

Plaintiff
Tresa Renee Sharpe

Plaintiff
Jo Ann Shaughnessy

Plaintiff
Cynthia Jean Shelton

Plaintiff
Walter Arthur Cochrane, Jr.

Plaintiff
Chad Robert Coggins

Plaintiff
Janice L. Shepard

Plaintiff
Jerry Maiden Shrader ll

Plaintiff
Linda Cohill
also known as
Linda Cohill Johnson

Plaintiff
Shedrick D. Coleman
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 74 of 105 PageID #: 1245
Plaintiff
Alex Coleman

Plaintiff
Stacy Dannette Collier

Plaintiff
Kathleen A. Collins

Plaintiff
Julie A. Collins

Plaintiff
Luke Andrew Collins

Plaintiff
Anthony Glenn Collins

Plaintiff
John West Collins

Plaintiff
Ransom Collins

Plaintiff
Edward L. Colston

Plaintiff
James Combest

Plaintiff
Willie Conner

Plaintiff
Walter Conway

Plaintiff
Christopher O'Neal

Plaintiff
Christina Marie Officer

Plaintiff
Nwora C. Okeke
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 75 of 105 PageID #: 1246
Plaintiff
Victoria Oliveira

Plaintiff
Maria Guadalupe Olvera

Plaintiff
Patrick Lee Osborne

Plaintiff
Artie L. Otey

Plaintiff
James Edward Ottaway, Jr.

Plaintiff
John McKenzie Otto

Plaintiff
Frank Lewis Overstreet, Jr.

Plaintiff
Melissa Ann Shultz

Plaintiff
Kason Demarco Sias

Plaintiff
Tambatha Sabrina Sias

Plaintiff
James Silas III

Plaintiff
Michelle Leigh Simmons

Plaintiff
Calvin Simms

Plaintiff
Letasha Simpson

Plaintiff
Courtney Sims
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 76 of 105 PageID #: 1247
Plaintiff
Larry I. Sims

Plaintiff
John Carl Sjuggerud

Plaintiff
Vernon Everett Skeens

Plaintiff
Jefferie R. Townsend

Plaintiff
Joseph Treece

Plaintiff
Gary Clinton Skelton

Plaintiff
Lenora Ozella Vernon Smallwood

Plaintiff
Blanche Lou Smarr

Plaintiff
Jennifer A. Smith

Plaintiff
Leon W. Smith

Plaintiff
Christopher Bernard Smith

Plaintiff
Randall Scott Owens

Plaintiff
Charles Eric Pace

Plaintiff
Fredrick E. Palmer

Plaintiff
Dennis Panfil
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 77 of 105 PageID #: 1248
Plaintiff
Roger Lee Panzer

Plaintiff
Carl Don Park

Plaintiff
Ann Parker

Plaintiff
James Gill Parker

Plaintiff
Calvin D. Parnell

Plaintiff
Keith Edward Parrish

Plaintiff
Brenda Joyce Paschal

Plaintiff
Moses Passmore, Jr.

Plaintiff
Andre Paster, Sr.

Plaintiff
Tony E. Patmon

Plaintiff
Dwayne Trinks, Sr.

Plaintiff
Sari Jane Truitt

Plaintiff
Deldrick Jerod Tucker

Plaintiff
Charles Norries Patterson

Plaintiff
Jeremy Deshan Patterson
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 78 of 105 PageID #: 1249
Plaintiff
Larry Bernard Patterson

Plaintiff
Steven G. Patterson

Plaintiff
Kenny William Payne, Jr.

Plaintiff
James Peacock

Plaintiff
Ellis L. Peal

Plaintiff
Brenda Peck

Plaintiff
Gary Timothy Pellek

Plaintiff
Bennie Pendergrass

Plaintiff
Kenneth Lee Pennington

Plaintiff
Cynthia Penn−Lange

Plaintiff
George Patrick Pepsin

Plaintiff
Robert Perdue

Plaintiff
William Dennis Perdue

Plaintiff
Henry M. Perez

Plaintiff
Florence Perkins
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 79 of 105 PageID #: 1250
Plaintiff
Mark Richard Peroutka

Plaintiff
Earl Ray Perry

Plaintiff
James Monroe Perry

Plaintiff
Godfrey Stephen Peterkin

Plaintiff
Martin Peterson

Plaintiff
Ralph Pettiford

Plaintiff
George Emanuel Pettus

Plaintiff
Gary T. Phares

Plaintiff
Patricia Diane Phillips

Plaintiff
Tracy Phipps

Plaintiff
Kenneth D. Phoenix

Plaintiff
David James Pilon

Plaintiff
Philip Gary Pirkle

Plaintiff
Alexander B. Pitre, Sr.

Plaintiff
Laura Rene Pitts
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 80 of 105 PageID #: 1251
Plaintiff
John R. Plenda

Plaintiff
Raymond Lynn Poffenberger

Plaintiff
William Polk, Jr.

Plaintiff
Charlene Poole

Plaintiff
Cory Antoine Poole

Plaintiff
Pamela Poole

Plaintiff
Anthony Nichols Popp

Plaintiff
Glenn W. Porter

Plaintiff
Phillip Porter

Plaintiff
Tamara Mecca Powe

Plaintiff
Andrew Powell, Jr.

Plaintiff
Brian A. Prater

Plaintiff
Jessica Tucker

Plaintiff
Freddie Tuff

Plaintiff
Darryl Gill Turner
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 81 of 105 PageID #: 1252
Plaintiff
Yuvetta Veral Prather

Plaintiff
Van E. Pressley

Plaintiff
Darren Price

Plaintiff
Natisha Ugondia Price

Plaintiff
Roylene Price

Plaintiff
Stewart E. Price

Plaintiff
Bruce Priessnitz

Plaintiff
Darius A. Prince

Plaintiff
Jeffrey S. Pulley

Plaintiff
Keith Pulliam

Plaintiff
Leslie A. Pysz

Plaintiff
James Quenzer

Plaintiff
Connie Rabbers

Plaintiff
Harold Rachal

Plaintiff
Sherry Lee Ramsburg
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 82 of 105 PageID #: 1253
Plaintiff
John Frank Rand

Plaintiff
John R. Rankin

Plaintiff
Jon M. Raspberry

Plaintiff
Robert Rathburn

Plaintiff
Joseph M. Ray

Plaintiff
Ernest Bert Reaves

Plaintiff
Charles Henry Turner

Plaintiff
Ernest Reece

Plaintiff
Charles Reed

Plaintiff
Joyce A. Reed

Plaintiff
Byron D. Reese

Plaintiff
Charles Reese

Plaintiff
Charlee Suggs Reeves

Plaintiff
Kevin Ernest Reichert

Plaintiff
Kenneth Rembert
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 83 of 105 PageID #: 1254
Plaintiff
Norman Rembert

Plaintiff
Sharon D. Rentz

Plaintiff
Craig Clayton Repp

Plaintiff
Karen Repp

Plaintiff
Donna Kay Restivo

Plaintiff
Herbert Thomas Reynolds

Plaintiff
Lloyd John Rhymer

Plaintiff
Jontue T. Rice

Plaintiff
Douglas Eugene Richards

Plaintiff
Willie L. Turner

Plaintiff
William Michael Turner

Plaintiff
Joshua Steven Turner

Plaintiff
Chad Turner

Plaintiff
Arthur Turner

Plaintiff
Daryl Wayne Turner, Sr.
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 84 of 105 PageID #: 1255
Plaintiff
Phyllis Twyman

Plaintiff
Brian Tyler

Plaintiff
Betty Lue Tyson

Plaintiff
John M. Uhler, IV

Plaintiff
Jessica Underdown

Plaintiff
Joundria Nicole Underwood

Plaintiff
Charles R. Utley

Plaintiff
Pearlie Vailes

Plaintiff
Nicholas Scott Valdivia

Plaintiff
James K. Valley

Plaintiff
Richard S. Van Allen

Plaintiff
Terry Ellis Van Buskirk

Plaintiff
William Van Reese

Plaintiff
Douglas Wayne Van Scoik

Plaintiff
Gary Allen Vandervort
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 85 of 105 PageID #: 1256
Plaintiff
David O. Vlaanderen

Plaintiff
Derek Ryan Vliegenthart

Plaintiff
Douglas J. Vonberg

Plaintiff
Christine Elizabeth Vowell

Plaintiff
Ronnie Waddell

Plaintiff
Marstella Ann Wade

Plaintiff
Althea Marie Wafford

Plaintiff
Curtis Darnell Wagner

Plaintiff
Travis G. Wagner

Plaintiff
James A. Wahl

Plaintiff
Lawrence Damon Walker

Plaintiff
Shana Patrilla Walker

Plaintiff
Jacquelline Walker

Plaintiff
Charla Walker

Plaintiff
Francis M. Walker, IV
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 86 of 105 PageID #: 1257
Plaintiff
James R. Wall

Plaintiff
Jimmy Lee Wallace

Plaintiff
Tashina Wallace

Plaintiff
Patrick Ryan Walters

Plaintiff
Cherly Ann Ward

Plaintiff
Barry Lane Warfel

Plaintiff
Jerome Warner

Plaintiff
Latara Warrior

Plaintiff
Tekesha N. Washington

Plaintiff
Robert Edgar Waters

Plaintiff
Kevin Waters

Plaintiff
Angela Waterson

Plaintiff
Elizabeth Marie Waterstreet Stull

Plaintiff
Carey Watkins

Plaintiff
Rhonda Watkins
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 87 of 105 PageID #: 1258
Plaintiff
Joel A. Watley

Plaintiff
Louise W. Watson

Plaintiff
Edward Watson

Plaintiff
Daphnea Watson

Plaintiff
James Watson

Plaintiff
Robert A. Webb

Plaintiff
Marlo Webster

Plaintiff
John R. Weigel

Plaintiff
Stephanie Lynne Weldy

Plaintiff
Monte L. Wheaton

Plaintiff
Teray Whisby

Plaintiff
Debra Ann Whisenant

Plaintiff
James P. Whitcher

Plaintiff
Enuldrus White

Plaintiff
Charles White
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 88 of 105 PageID #: 1259
Plaintiff
George White, Jr.

Plaintiff
Nathalie White Vigne

Plaintiff
James William Whitlock

Plaintiff
Carlisle Michael Wick

Plaintiff
Latoya Renee Wilcox

Plaintiff
Dexter Wilde

Plaintiff
Chad Allan Wilgus

Plaintiff
Martin Lee Wilkins

Plaintiff
Larry Gene Wilkinson

Plaintiff
Roger Edward Will

Plaintiff
Curtis L. Willhite

Plaintiff
Todd C. Williams

Plaintiff
Cheryl D. Williams

Plaintiff
Casey Dewayne Williams

Plaintiff
Michael Douglas Williams
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 89 of 105 PageID #: 1260
Plaintiff
Stanley F. Williams

Plaintiff
Earl H. Williams

Plaintiff
Brandon Jerome Williams

Plaintiff
Dante Williams

Plaintiff
Eddie Williams

Plaintiff
Edward L. Williams

Plaintiff
Gary Lee Williams

Plaintiff
Martin Luther Williams

Plaintiff
Rose Mary Williams

Plaintiff
William P. Williams

Plaintiff
Ronnie R. Williams

Plaintiff
Rhonda Sue Williams

Plaintiff
Pamela Williams

Plaintiff
J. C. Williams

Plaintiff
Paulette Williams
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 90 of 105 PageID #: 1261
Plaintiff
Preston Williams

Plaintiff
Shannon Williams

Plaintiff
Sharondha Williams

Plaintiff
Oswald Augustus Williams, II

Plaintiff
Andre Tansana Williams, Sr.

Plaintiff
Dianna Lynn Wills

Plaintiff
Mark E. Wilson

Plaintiff
Tawny Jo Wilson

Plaintiff
Patricia Marie Wilson

Plaintiff
Gerald T. Wilson

Plaintiff
Sandra Wilson

Plaintiff
Doris Wilson

Plaintiff
Patricia Wilson

Plaintiff
Timothy Wilson

Plaintiff
Debra Wilson−Butrick
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 91 of 105 PageID #: 1262
Plaintiff
Lance James Wing

Plaintiff
Duane Winn

Plaintiff
Christopher A. Wolfe

Plaintiff
John G. Woodman
C/O Jane M. Woodman

Plaintiff
Richard Lee Woodmark

Plaintiff
Dewone L. Woods

Plaintiff
Jerry Lynn Woods

Plaintiff
Michael Paul Woods

Plaintiff
Gregory Rexx Woods

Plaintiff
Laura E. Wooley

Plaintiff
Codi Alyson Worley

Plaintiff
Melissa Ann Worley

Plaintiff
Marie Worstell

Plaintiff
Allen Worstell
C/O Marie Worstell

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 92 of 105 PageID #: 1263
Tyice Wright

Plaintiff
Judith Wright

Plaintiff
Lucas Williams Wyatt

Plaintiff
Cody Dean Wyckoff

Plaintiff
Charlie Wylie

Plaintiff
Matthew Yates

Plaintiff
James Z. Yelverton

Plaintiff
Monte Alan York

Plaintiff
Robert A. York, Sr.

Plaintiff
Upton Yost

Plaintiff
Latasha Y. Young

Plaintiff
Gordon Young

Plaintiff
Kay Young

Plaintiff
Thomas Michael Younke

Plaintiff
Julius Zajic

Plaintiff
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 93 of 105 PageID #: 1264
Nicanor Zamora

Plaintiff
Marilee Katherine Zimmer

Plaintiff
James Eugene Zimmerman, Sr.

Plaintiff
Cassandra Denise Zorn

Plaintiff
Darryl Trevell Hill

Plaintiff
Jeffrey Hill

Plaintiff
Larry Joe Hillard

Plaintiff
Keith Hillary

Plaintiff
Frederic J. Hillie

Plaintiff
Ralph H. Hinton, Jr.

Plaintiff
Kenneth Wayne Hodge
c/o Amy Hodge

Plaintiff
Melva Hodges

Plaintiff
Bruce F. Hodges

Plaintiff
David Larry Hodges

Plaintiff
Mark Robert Hodges
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 94 of 105 PageID #: 1265
Plaintiff
Robert Brandon Hoffman, Sr.

Plaintiff
Donald Ray Hoffstatter

Plaintiff
Luann M. Hoganson

Plaintiff
Terry Dean Holland

Plaintiff
William Michael Hollick

Plaintiff
Reginald Hollis

Plaintiff
Aaron Holmes

Plaintiff
Richard Holmes

Plaintiff
Gladys G. Holt

Plaintiff
Linda Holter

Plaintiff
Rory Lee Homan

Plaintiff
Randolph R. Honesty

Plaintiff
Warkedra Lachelle Hood

Plaintiff
Nelson Hooker

Plaintiff
Stacy Lynn Horan
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 95 of 105 PageID #: 1266
Plaintiff
Helen Michele Horn

Plaintiff
Arthur R. Horne

Plaintiff
Jeanette Horton

Plaintiff
Mickey Horton

Plaintiff
Gary Hoskins

Plaintiff
Sharon House−Thomas

Plaintiff
Shirley Ann Howard

Plaintiff
William H. Howard

Plaintiff
William Harold Howard

Plaintiff
Alfred John Howard, Jr.

Plaintiff
Charles Howard, Jr.

Plaintiff
Llana Jean Howey Gay

Plaintiff
Charles Keith Hubbell

Plaintiff
Corrie Lee Huber

Plaintiff
Donnie Wayne Hudgins
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 96 of 105 PageID #: 1267
Plaintiff
Charles Hunt, Jr.

Plaintiff
Jerry Wayne Hunter

Plaintiff
Karen M. Hunter

Plaintiff
Stephen Craig Hunter

Plaintiff
Steven William Hurley

Plaintiff
Andrea Nicole Hurst

Plaintiff
Ethel Mae Husser

Plaintiff
Norman Hutchison

Plaintiff
Ray Hux

Plaintiff
Sylvester Hylton

Plaintiff
Eugene Hynok

Plaintiff
Nizar Said Ideis

Plaintiff
Joseph Peter Ienna

Plaintiff
Mearle James Inman

Plaintiff
Jasper Ironcloud
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 97 of 105 PageID #: 1268
Plaintiff
Timothy Roger Isaac

Plaintiff
David Mark Isbell

Plaintiff
Debbie Jackson

Plaintiff
Theresa Jackson

Plaintiff
Arenda Faye Jackson

Plaintiff
George Dale Jackson

Plaintiff
James Ennis Jackson

Plaintiff
Juanita Lynn Jackson

Plaintiff
Lynda Dickson Jackson

Plaintiff
Tracy Brown Jackson

Plaintiff
Judith Elaine Jackson

Plaintiff
Vondetta Elaine Jackson

Plaintiff
Brian Orlando Jackson

Plaintiff
Dennis Paul Jackson

Plaintiff
Dexter Jackson
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 98 of 105 PageID #: 1269
Plaintiff
Houston Jackson

Plaintiff
Kenneth R. Jackson

Plaintiff
Rosalind Shea Jackson

Plaintiff
Vicki Jackson

Plaintiff
Wayne P. Jackson

Plaintiff
Clinton Wesley Jackson, III

Plaintiff
Barry Jacob

Plaintiff
Billy D. Jacobs

Plaintiff
Bradley A. Jacobs

Plaintiff
Frank Jacobs, Jr.

Plaintiff
Barbara James

Plaintiff
Julius A. James

Plaintiff
Charles Donald Jamison

Plaintiff
Joseph Michael Janey

Plaintiff
Nathan Jenkins, III
            Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 99 of 105 PageID #: 1270
Plaintiff
Leonard Jenkins, Jr.

Plaintiff
Wiley H. Jenkins, Jr.

Plaintiff
Edward Alex Jensen

Plaintiff
Sanna Grayce Jensen

Plaintiff
William L. Jervay

Plaintiff
Oliver Thomas Jessup, Jr.

Plaintiff
Nelly Jimenez−Jernigan


V.
Defendant
Professional Transportation, Inc.               represented by Christopher C. Murray
an Indiana corporation licensed to conduct                     Ogletree, Deakins, Nash, Smoak & Stewart, PC
business in Illinois                                           (Indianapolis)
                                                               111 Monument Circle
                                                               Suite 4600
                                                               Indianapolis, IN 46204
                                                               317−916−1300
                                                               Fax: 317−916−9076
                                                               Email: christopher.murray@ogletreedeakins.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                              Brian David Burbrink
                                                              Ogletree, Deakins, Nash, Smoak & Stewart, PC
                                                              (Indianapolis)
                                                              111 Monument Circle
                                                              Suite 4600
                                                              Indianapolis, IN 46204
                                                              317−916−1300
                                                              Fax: 317−916−9076
                                                              Email: brian.burbrink@ogletreedeakins.com
                                                              TERMINATED: 06/07/2018

                                                              Michelle R. Maslowski
       Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 100 of 105 PageID #: 1271
                                                                         Ogletree Deakins et al
                                                                         111 Monument Circle
                                                                         Suite 4600
                                                                         Indianapolis, IN 46204
                                                                         317−916−1300
                                                                         Fax: 317−916−9076
                                                                         Email:
                                                                         michelle.maslowski@ogletreedeakins.com
                                                                         ATTORNEY TO BE NOTICED

                                                                         Patrick F. Hulla
                                                                         Ogletree Deakins et al − Kansas City
                                                                         4520 Main Street
                                                                         Suite #400
                                                                         Kansas City, MO 64111
                                                                         816−471−1301
                                                                         Fax: 816−471−1303
                                                                         Email: patrick.hulla@ogletreedeakins.com
                                                                         ATTORNEY TO BE NOTICED

Defendant
Ronald D. Romain                                         represented by Christopher C. Murray
Individually, as Statutory Employer and                                 (See above for address)
President of Professional Transportation, Inc.                          LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                         Brian David Burbrink
                                                                         (See above for address)
                                                                         TERMINATED: 06/07/2018

                                                                         Michelle R. Maslowski
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Patrick F. Hulla
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

Email All Attorneys
Email All Attorneys and Additional Recipients

 Date Filed        #    Docket Text

 10/13/2017       Ï1    COMPLAINT against PROFESSIONAL TRANSPORTATION, INC., an Indiana ) corporation
                        licensed to conduct business in Illinois, and ) RONALD D. ROMAIN, Individually, Statutory
                        Employer ) and President of PROFESSIONAL TRANSPORT ( Filing fee $ 400 receipt number
                        0754−3372042.), filed by YUWSUF ABDUL−GHAFOOR. (Attachments: # 1 Exhibit A)(Cassell,
                        Joseph) (Entered: 10/13/2017)

 10/13/2017       Ï2    MOTION to Appear Pro Hac Vice by Attorney Joseph H. Cassell $200 fee paid,receipt number
                        0754−3372203 by on behalf of All Plaintiffs. (Cassell, Joseph) (Entered: 10/13/2017)

 10/16/2017       Ï3    Notice of Judge Assignment. Judge J. Phil Gilbert and Magistrate Judge Stephen C. Williams
                        assigned. All future documents must bear case number 17−cv−1105−JPG−SCW. If the parties
     Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 101 of 105 PageID #: 1272
                    consent to Magistrate Judge assignment, the consent form with instruction is attached for your
                    convenience. Refer to Civil/Removal Case Processing Requirements, found on the ILSD website,
                    for further service information. (jsm2) (Entered: 10/16/2017)

10/16/2017    Ï4    NOTICE OF ACTION re 1 Complaint, filed by Yuwsuf Abdul−Ghafoor. The Civil Cover Sheet
                    was not filed as an attachment to the Complaint as instructed. The Civil Cover sheet must be filed
                    using the event found under Civil > Other Documents > Exhibit and linked back to the Complaint
                    docket entry. (jsm2) (Entered: 10/16/2017)

10/16/2017    Ï5    ORDER granting 2 Motion to Appear Pro Hac Vice by Attorney Joseph Cassell on behalf of
                    Plaintiffs. (jsm2)THIS TEXT ENTRY IS AN ORDER OF THE COURT. NO FURTHER
                    DOCUMENTATION WILL BE MAILED. (Entered: 10/16/2017)

10/16/2017    Ï6    ORDER REASSIGNING CASE. Case reassigned to Chief Judge Michael J. Reagan for all further
                    proceedings. Judge J. Phil Gilbert no longer assigned to case. Signed by Judge J. Phil Gilbert on
                    10/16/2017. (jdh) (Entered: 10/16/2017)

10/17/2017    Ï7    STRICKEN − Summons Requested. (Cassell, Joseph) Modified on 10/19/2017 (jsm2). (Entered:
                    10/17/2017)

10/17/2017    Ï8    STRICKEN − Summons Requested. (Cassell, Joseph) Modified on 10/19/2017 (jsm2). (Entered:
                    10/17/2017)

10/17/2017    Ï9    MOTION to Appear Pro Hac Vice by Attorney Terry D Smith $200 fee paid,receipt number
                    0754−3375238 by on behalf of All Plaintiffs. (Smith, Terry) (Entered: 10/17/2017)

10/18/2017   Ï 10   DOCKETING NOTICE: Given the extremely large number of individual Plaintiffs in this FLSA
                    collective action, the Clerk's Office has created a party designated as "All Plaintiffs in re: 17−1105"
                    on the docket sheet. This will allow counsel to more quickly docket in cm/ecf and will help keep
                    the docket sheet from becoming excessively voluminous from the name of all 1000+ Plaintiffs
                    being listed over and over in each filing. When docketing in cm/ecf, once the "Select the Filer"
                    screen is reached, counsel simply use the option to pick "All Plaintiffs" and then follow the
                    additional prompts. Questions regarding this docketing step/option may be addressed to Jessica
                    (618−482−9434) or Reid (618−482−9096). (rah)THIS TEXT ENTRY IS AN ORDER OF THE
                    COURT. NO FURTHER DOCUMENTATION WILL BE MAILED. (Entered: 10/18/2017)

10/18/2017   Ï 11   ORDER REASSIGNING CASE. Case reassigned to Judge Staci M. Yandle for all further
                    proceedings. Chief Judge Michael J. Reagan no longer assigned to case. Signed by Chief Judge
                    Michael J. Reagan on 10/18/2017. (rah) (Entered: 10/18/2017)

10/18/2017   Ï 12   STRICKEN − SUPPLEMENT by All Plaintiffs. Supplement to 1 Complaint. (Attachments: # 1
                    Civil Cover Sheet, # 2 Summons, # 3 Summons)(Cassell, Joseph) Modified on 10/19/2017 (jsm2).
                    (Entered: 10/18/2017)

10/18/2017   Ï 13   SUPPLEMENT by All Plaintiffs. Supplement to 1 Complaint, Civil Cover Sheet. (Attachments: # 1
                    Summons, # 2 Summons)(Cassell, Joseph) (Entered: 10/18/2017)

10/19/2017   Ï 14   ORDER granting 9 Motion to Appear Pro Hac Vice by Attorney Terry Smith on behalf of all
                    Plaintiffs. (jsm2)THIS TEXT ENTRY IS AN ORDER OF THE COURT. NO FURTHER
                    DOCUMENTATION WILL BE MAILED. (Entered: 10/19/2017)

10/19/2017   Ï 15   NOTICE STRIKING ELECTRONICALLY FILED DOCUMENTS striking 7 Summons
                    Requested, 8 Summons Requested, 12 Supplement filed by all Plaintiffs. Docs. 7 and 8
                    (Summonses) are blank and Doc. 12 attachments (Civil Cover sheet and Summonses) are blank.
                    (jsm2) (Entered: 10/19/2017)

10/19/2017   Ï 16   Summons Issued as to Professional Transportation, Inc. and Ronald D. Romain and forwarded to
                    Attorney Cassell for service. (jsm2) (Entered: 10/19/2017)
     Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 102 of 105 PageID #: 1273
11/15/2017   Ï 17   MOTION to Appear Pro Hac Vice by Attorney Christopher C. Murray $200 fee paid,receipt
                    number 0754−3400417 by on behalf of All Defendants. (Murray, Christopher) (Entered:
                    11/15/2017)

11/15/2017   Ï 18   NOTICE of Appearance by Christopher C. Murray on behalf of All Defendants (Murray,
                    Christopher) (Entered: 11/15/2017)

11/15/2017   Ï 19   NOTICE of Appearance by Brian David Burbrink on behalf of All Defendants (Burbrink, Brian)
                    (Entered: 11/15/2017)

11/15/2017   Ï 20   NOTICE of Appearance by Patrick F. Hulla on behalf of All Defendants (Hulla, Patrick) (Entered:
                    11/15/2017)

11/15/2017   Ï 21   Corporate Disclosure Statement by Professional Transportation, Inc.. (Burbrink, Brian) (Entered:
                    11/15/2017)

11/15/2017   Ï 22   MOTION for Extension of Time to File Answer re 1 Complaint, by All Defendants. (Attachments:
                    # 1 Text of Proposed Order)(Burbrink, Brian) (Entered: 11/15/2017)

11/16/2017   Ï 23   ORDER granting 17 Motion to Appear Pro Hac Vice by Attorney Christopher Murray on behalf of
                    Professional Transportation Inc. and Ronald D. Romain. (jsm2)THIS TEXT ENTRY IS AN
                    ORDER OF THE COURT. NO FURTHER DOCUMENTATION WILL BE MAILED. (Entered:
                    11/16/2017)

11/16/2017   Ï 24   ORDER granting 22 Motion for Extension of Time to Answer. Defendants Professional
                    Transportation and Ronald Romain shall file their Answer or other pleading responsive to
                    Plaintiff's Complaint no later than December 20, 2017. Signed by Magistrate Judge Stephen C.
                    Williams on 11/16/2017. (rms2)THIS TEXT ENTRY IS AN ORDER OF THE COURT. NO
                    FURTHER DOCUMENTATION WILL BE MAILED. (Entered: 11/16/2017)

12/19/2017   Ï 25   MOTION for Extension of Time to File Answer or Otherwise Respond to Complaint by All
                    Defendants. (Attachments: # 1 Proposed Order)(Burbrink, Brian) (Entered: 12/19/2017)

12/19/2017   Ï 26   ORDER granting 25 Motion for Extension of Time to Answer. Defendants Professional
                    Transportation, Inc. and Ronald D. Romain shall file their Answer or otherwise respond to
                    Plaintiffs' Complaint no later than December 27, 2017. Signed by Magistrate Judge Stephen C.
                    Williams on 12/19/2017. (rms2)THIS TEXT ENTRY IS AN ORDER OF THE COURT. NO
                    FURTHER DOCUMENTATION WILL BE MAILED. (Entered: 12/19/2017)

12/27/2017   Ï 27   ANSWER to 1 Complaint, by All Defendants.(Burbrink, Brian) (Entered: 12/27/2017)

01/18/2018   Ï 28   CJRA TRACK C assigned: Final Pretrial Conference set for 5/29/2019 at 9:30 AM and Jury Trial
                    set for 6/10/2019 at 9:00 AM in Benton Courthouse before Judge Staci M. Yandle.(slh) (Entered:
                    01/18/2018)

01/19/2018   Ï 29   NOTICE of Scheduling and Discovery Conference: Scheduling and Discovery Conference set for
                    2/16/2018 at 4:00 PM via Telephone Conference before Magistrate Judge Stephen C. Williams.
                    (amv) (Entered: 01/19/2018)

02/07/2018   Ï 30   MOTION to Vacate and Reschedule Pretrial Conference by All Defendants. (Burbrink, Brian)
                    (Entered: 02/07/2018)

02/09/2018   Ï 31   ORDER Granting 30 MOTION to Vacate and Reschedule Pretrial Conference filed by
                    Professional Transportation, Inc., Ronald D. Romain. Defendants' Motion to Reschedule the
                    Scheduling and Discovery Conference is GRANTED. The Conference set for February 16, 2018 is
                    CONTINUED and is RESET for 2/26/2018 at 03:15 PM via Telephone Conference before the
                    undersigned. Instructions for placing the conference call are as follows: Call toll free
                    888−684−8852; when prompted, enter Access Code 6049846; and when prompted again enter
     Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 103 of 105 PageID #: 1274
                    Security Code 9467. Signed by Magistrate Judge Stephen C. Williams on 2/9/2018. (rms2)THIS
                    TEXT ENTRY IS AN ORDER OF THE COURT. NO FURTHER DOCUMENTATION WILL BE
                    MAILED. (Entered: 02/09/2018)

02/09/2018   Ï 32   RESPONSE to Motion re 30 MOTION to Vacate and Reschedule Pretrial Conference filed by All
                    Plaintiffs. (Cassell, Joseph) (Entered: 02/09/2018)

02/26/2018   Ï 33   Minute Entry for proceedings held before Magistrate Judge Stephen C. Williams: Joseph Cassell
                    for Plaintiffs. Chris Murray and Brian Burbrink for Defendant. Defendant indicates that it will be
                    filing a motion to transfer this case to the Southern District of Indiana and further contends that the
                    issues in this case have already been litigated in that forum on where the case was decertified.
                    Defendant shall file its motion no later than 3/16/18. Plaintiff shall respond no later than 3/30/18.
                    The Court defers entering a scheduling order at this time. Scheduling Conference set for 4/6/2018
                    10:45 AM via Telephone Conference before Magistrate Judge Stephen C. Williams. Instructions
                    for placing the conference call are as follows: Call toll free 888−684−8852; when prompted enter
                    Access Code 6049846; and when prompted enter Security Code 9467. (Court Reporter n/a.)
                    (amv)THIS TEXT ENTRY IS AN ORDER OF THE COURT. NO FURTHER
                    DOCUMENTATION WILL BE MAILED. (Entered: 02/27/2018)

03/08/2018   Ï 34   ORDER regarding conference set for 4/6/2018. Call−in information has changed. Instructions for
                    placing the conference call are now as follows: Call toll free 1−877−336−1829; when prompted,
                    enter Access Code 4442281. Signed by Magistrate Judge Stephen C. Williams on 3/8/2018.
                    (lmt)THIS TEXT ENTRY IS AN ORDER OF THE COURT. NO FURTHER
                    DOCUMENTATION WILL BE MAILED. (Entered: 03/08/2018)

03/16/2018   Ï 35   MOTION to Dismiss for Improper Venue or to Transfer Venue to the Southern District of Indiana
                    by All Defendants. Responses due by 4/19/2018 (Murray, Christopher) (Entered: 03/16/2018)

03/16/2018   Ï 36   MEMORANDUM in Support re 35 MOTION to Dismiss for Improper Venue or to Transfer Venue
                    to the Southern District of Indiana filed by All Defendants. (Attachments: # 1 Exhibit A −
                    Declaration of Taraha Baum, # 2 Exhibit B − Entry on Defendants' Motion to Decertify (Doc 339),
                    # 3 Exhibit C − Complaint (Doc 1), # 4 Exhibit D − Declaration of Denise Simpson (Doc. 283−1),
                    # 5 Exhibit E − Excerpts from Dep Transcript and Ex. 45 (Yuwsuf Abdulghafor), # 6 Exhibit F −
                    Brief in Support of Motion for Reconsideration (Doc 345), # 7 Exhibit G − Brief in Support of
                    Motion for Collective Certification (Doc 347), # 8 Exhibit H − Order Denying Plaintiff's MOtion
                    for Reconsideration (Doc 372))(Murray, Christopher) (Entered: 03/16/2018)

04/06/2018   Ï 37   Minute Entry for proceedings held before Magistrate Judge Stephen C. Williams: Status
                    Conference held on 4/6/2018. Joe Cassell for Plaintiffs. Chris Murray and Brian Burbrink for
                    Defendants. The Court STAYS discovery in this matter pending the outcome of the motion to
                    transfer or dismiss. (doc. 35) Should this Court retain the case upon ruling on the motion, the
                    parties are directed to contact this Judge's chambers within 5 days of receipt of the order for the
                    purpose of setting a scheduling conference. (Court Reporter n/a.) (amv)THIS TEXT ENTRY IS
                    AN ORDER OF THE COURT. NO FURTHER DOCUMENTATION WILL BE MAILED.
                    (Entered: 04/06/2018)

04/17/2018   Ï 38   RESPONSE in Opposition re 35 MOTION to Dismiss for Improper Venue or to Transfer Venue to
                    the Southern District of Indiana filed by All Plaintiffs. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, #
                    3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, #
                    10 Exhibit 10, # 11 Exhibit 11, # 12 Exhibit 12, # 13 Exhibit 13, # 14 Exhibit 14, # 15 Exhibit 15, #
                    16 Exhibit 15−1, # 17 Exhibit 16, # 18 Exhibit 17, # 19 Exhibit 18, # 20 Exhibit 19, # 21 Exhibit
                    20, # 22 Exhibit 21)(Cassell, Joseph) (Entered: 04/17/2018)

04/17/2018   Ï 39   STRICKEN − AFFIDAVIT re 38 Response in Opposition to Motion,, by All Plaintiffs.
                    (Attachments: # 1 Exhibit A, B, C, D, E)(Cassell, Joseph) Modified on 4/18/2018 (jsm2). (Entered:
                    04/17/2018)
     Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 104 of 105 PageID #: 1275
04/18/2018   Ï 40   NOTICE STRIKING ELECTRONICALLY FILED DOCUMENTS striking 39 Affidavit filed by
                    all Plaintiffs. Login used and signature do not match. Filer will re−file the Affidavit only and not
                    the exhibits. (jsm2)THIS TEXT ENTRY IS AN ORDER OF THE COURT. NO FURTHER
                    DOCUMENTATION WILL BE MAILED. (Entered: 04/18/2018)

04/18/2018   Ï 41   AFFIDAVIT re 38 Response in Opposition to Motion,, by All Plaintiffs. (Cassell, Joseph)
                    (Entered: 04/18/2018)

05/11/2018   Ï 42   MOTION For Entry of Scheduling Order by Yuwsuf Abdul−Ghafoor. (Cassell, Joseph) (Entered:
                    05/11/2018)

05/11/2018   Ï 43   MOTION for JOINDER by Yuwsuf Abdul−Ghafoor. for Gary A. Jackson. (Cassell, Joseph)
                    Modified on 5/15/2018 (jlrr). (Entered: 05/11/2018)

05/15/2018   Ï 44   NOTICE OF MODIFICATION re 43 Joinder filed by Yuwsuf Abdul−Ghafoor. Clerk's office has
                    modified the entry to show as a Motion. No further action is required by the filer in relation to this
                    notification. (jsm2)THIS TEXT ENTRY IS AN ORDER OF THE COURT. NO FURTHER
                    DOCUMENTATION WILL BE MAILED. (Entered: 05/15/2018)

05/25/2018   Ï 45   RESPONSE in Opposition re 42 MOTION For Entry of Scheduling Order filed by All Defendants.
                    (Murray, Christopher) (Entered: 05/25/2018)

05/25/2018   Ï 46   RESPONSE in Opposition re 43 MOTION for Joinder filed by All Defendants. (Murray,
                    Christopher) (Entered: 05/25/2018)

06/06/2018   Ï 47   MOTION to Appear Pro Hac Vice by Attorney Michelle R. Maslowski $200 fee paid, receipt
                    number 0754−3580000 by on behalf of All Defendants. (Maslowski, Michelle) (Entered:
                    06/06/2018)

06/06/2018   Ï 48   NOTICE of Appearance by Michelle R. Maslowski on behalf of All Defendants (Maslowski,
                    Michelle) (Entered: 06/06/2018)

06/06/2018   Ï 49   MOTION to Withdraw as Attorney the Appearance of Brian D. Burbrink by All Defendants.
                    (Burbrink, Brian) (Entered: 06/06/2018)

06/07/2018   Ï 50   ORDER granting 49 Motion to Withdraw as Attorney. Attorney Brian David Burbrink terminated.
                    Signed by Magistrate Judge Stephen C. Williams on 6/7/2018. (rms2)THIS TEXT ENTRY IS AN
                    ORDER OF THE COURT. NO FURTHER DOCUMENTATION WILL BE MAILED. (Entered:
                    06/07/2018)

06/07/2018   Ï 51   ORDER granting 47 Motion to Appear Pro Hac Vice for Attorney Michelle R. Maslowski on
                    behalf of Professional Transportation, Inc. and Ronald D. Romain. (jsm2)THIS TEXT ENTRY IS
                    AN ORDER OF THE COURT. NO FURTHER DOCUMENTATION WILL BE MAILED.
                    (Entered: 06/07/2018)

07/20/2018   Ï 52   MOTION for JOINDER by Yuwsuf Abdul−Ghafoor of Consent to Join on behalf of Mavis
                    Woodard (Cassell, Joseph) Modified on 7/23/2018 (jsm2). (Entered: 07/20/2018)

07/23/2018   Ï 53   NOTICE OF MODIFICATION re 52 Notice (Other) filed by Yuwsuf Abdul−Ghafoor. Clerk's
                    office has modified the entry to show as a Motion. For future reference this document needs to be
                    filed as a Motion. No further action is required by the filer in relation to this notification.
                    (jsm2)THIS TEXT ENTRY IS AN ORDER OF THE COURT. NO FURTHER
                    DOCUMENTATION WILL BE MAILED. (Entered: 07/23/2018)

09/27/2018   Ï 54   NOTICE by All Plaintiffs Consent to Join (Cassell, Joseph) (Entered: 09/27/2018)

01/04/2019   Ï 55   Case reassigned to Magistrate Judge Gilbert C. Sison. Magistrate Judge Stephen C. Williams no
                    longer assigned to the case. (jaj) (Entered: 01/04/2019)
     Case 3:19-cv-00024-RLY-MPB Document 58 Filed 02/06/19 Page 105 of 105 PageID #: 1276
01/10/2019   Ï 56   ORDER denying 42 Motion for entry of scheduling order. The motion to dismiss for improper
                    venue or to transfer venue 35 is under advisement and Magistrate Judge Williams stayed discovery
                    in this matter pending the outcome of the motion to transfer or dismiss 37 . The Court reiterates that
                    should this Court retain the case upon ruling on the motion, the parties are directed to contact this
                    Judge's chambers within 5 days of receipt of the order for the purpose of setting a scheduling
                    conference. Signed by Magistrate Judge Gilbert C. Sison on 1/10/2019. (klh)THIS TEXT ENTRY
                    IS AN ORDER OF THE COURT. NO FURTHER DOCUMENTATION WILL BE MAILED.
                    (Entered: 01/10/2019)

02/04/2019   Ï 57   ORDER GRANTING IN PART 35 Motion to Dismiss or Change Venue. The Clerk of Court is
                    DIRECTED to transfer this matter to the United States District Court for the Southern District of
                    Indiana. Signed by Judge Staci M. Yandle on 2/4/2019. (sgp) (Entered: 02/04/2019)
